JEA?BTORNEYGECNERAL
                                  OFTEXAS
                          Ausn-IN. T-s             78711




                                       July 24.    1973



Honorable Farris       V. Rose                     Opinion   No.   H-    67
County Attorney,      Culberson    County
P. 0. Box 518                                      Re:       Constitutionality of
Van Horn, Texas       79855                                  H. B. 1683, 63rd Leg.

Dear Mr.   Rose:

        You have submitted to us House Bill 1683 adopted by the recent
legislature   with a request that we determine its constitutionality under
Article   3, § 56 of the Constitution of the State of Texas.

       House Bill 1683 is entitled:   “AN ACT related to abolishing and
an election to abolish the office of county auditor of Culberson County. . . . ”
It provides in 51: “The office of county auditor of Culberson County is
abolished.”     Section 2 calls for an annual audit of the books of the Com-
missioners     Court of Culberson   County by a certified public accounting
firm.    Section 3 provides that the act takes effect only if and when an
election is called and held by the Commissioners        Court for or against
abolishing the office of county auditor.

      Section   56 of Article     3 of the Constitution    of Texas     provides   in part:

                   “The Legislature  shallnot, except as
            otherwise provided in this Constitution,    pass
            any local or special law, authorizing:   . . . ..

                      “Regulating the affairs of counties,   cities,
            town’s,    wards or school districts   . . . . ”

       It cannot be doubted that House Bill 1683 is a local or special law.
It applied to only one county and no pretense was made that it applied to
any more.     City of Fort Worth v. Bobbitt, 36 S.W.2d 470 (Tex. 1931);




                                        p.   291
Honorable   Farris   V.   Rose,    page 2    (H-67)




Fritter v. West,     65 S.W.2d 414 (Tex. Civ. App., San Antonio, 1933,
err. ref’d. ); Attorney General Opinions H-8 (1973) and H-52 (1973).

     It is established by prior opinions of this office that acts affecting
the office of County Auditor are acts regulating the affairs of counties
and thus subject to the prohibitions  of § 56 of Article 3. Attorney General
Opinions O-1748 (1939); O-1986 (1940); and see Attorney General Opinion
V-893 (1949).

     It is, therefore,   our opinion that House Bill 1683 is unconstitutional
as a special or local law attempting to achieve what must be achieved by
general legislation.      Your second question has to do with the election
called for by $ 3 of the Bill.     However,  since it is our opinion that the Bill
is unconstitutional,    there should be no occasion for an election and we find
it unnecessary     to answer that question.

                                  SUMMARY

            A Bill designed to abolish the office of county auditor
        in a particular   county is a special bill or law prohibited
        by Article   3, $ 56 of the Constitution of Texas.

                                                 Very   truly yours,




                                                 Attorney   General    of Texas

APPROVED:
   L-7




DAVID M. KENDALL,           Chairman
Opinion Committee



                                            p.    292